         Case 1:12-cr-00081-PAE Document 115 Filed 08/04/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                        12 Cr. 81 (PAE)
                       -v-
                                                                          ORDER

BENITO DEL ROSARIO,
                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       Before the Court is a motion by defendant Benito Del Rosario for a reduction of sentence,

pursuant to 18 U.S.C. § 3582(c)(2). For the following reasons, the motion is denied.

       Del Rosario played a pivotal role in a conspiracy to distribute heroin as a supervisor of a

New York “heroin mill.” See Dkt. 81 (“Sent. Tr.”) at 10–11. On June 25, 2012, after a

week-long jury trial, Del Rosario was found guilty on one count of conspiracy to distribute and

to possess with intent to distribute one kilogram or more of heroin, in violation of 21 U.S.C.

§§ 812, 841(a)(1), 841(b)(1)(A), and 846. See Dkt. 113 (“Gov’t Opp’n”) at 1. Measured under

the United States Sentencing Guidelines, Del Rosario’s offense level at the time was tabulated at

40, and his criminal history level was I. See Sent. Tr. at 22–23. Under the version of the

Guidelines then in effect, this resulted in an advisory Guidelines range of 292 to 365 months,

with a mandatory minimum of 240 months. See id. at 34. On September 28, 2012, the Hon.

Katherine B. Forrest, to whom this case was then assigned, sentenced Del Rosario to a term of

292 months’ imprisonment, to be followed by 10 years’ supervised release. See id. at 40, 42.

       On January 5, 2015, Del Rosario’s counsel filed a motion for a reduction of sentence

under 18 U.S.C. § 3582(c)(2). Dkt. 86. Del Rosario argued that Amendment 782 to the Guidelines
         Case 1:12-cr-00081-PAE Document 115 Filed 08/04/20 Page 2 of 5




(the “Amendment”) retroactively reduced the offense level for most drug offenses, including

heroin offenses, such that his Guidelines range was now lower. See id. at 2–3. After the

Amendment, Del Rosario’s new Guidelines range was 235 to 293 months, with an effective

lower bound of 240 months due to the statutory mandatory minimum. Id. Del Rosario argued

that, because he had previously received a bottom of the Guidelines sentence, his new sentence

ought to be reduced to the bottom of the newly applicable range. Id.

       On January 8, 2015, Judge Forrest denied the motion as premature in light of Del

Rosario’s anticipated release date of November 2032. See Dkt. 87 (modified at Dkt. 90). Del

Rosario appealed. Dkt. 93. While the appeal was pending, however, the Government moved on

consent to vacate and remand the appeal after the suspension of a District-wide policy of

deferring consideration of sentence reduction motions brought by defendants whose potential

release dates remained distant. See Gov’t Opp’n at 4. On January 12, 2016, the Second Circuit

remanded Del Rosario’s appeal. Dkt. 99. On March 10, 2016, Judge Forrest denied Del

Rosario’s motion on the merits. Dkt. 103 (“Merits Decision”).

       On May 28, 2020, Del Rosario filed a pro se motion for a reduction of sentence pursuant

to § 3582(c), based on the Amendment. Dkt. 107. The case was transferred to the undersigned,

with Judge Forrest having left the bench in 2018. Dkt. 108. On June 17, 2020, the Government

filed an opposition. Gov’t Opp’n. The Government argues that this motion is successive and the

Court ought not to consider it on the merits, id. at 5–6, and alternatively, that Judge Forrest’s

initial sentence remains appropriate, id. at 6–7. On July 10, 2020, Del Rosario filed a reply.

Dkt. 114 (“Def. Reply”).




                                                  2
         Case 1:12-cr-00081-PAE Document 115 Filed 08/04/20 Page 3 of 5




       “[A] federal court ‘may not generally modify a term of imprisonment once it has been

imposed.’” United States v. Zapatero, 961 F.3d 123, 127 (2d Cir. 2020) (quoting 18 U.S.C.

§ 3582(b)–(c)). Section 3582(c)(2), however, provides an exception to that rule:

       [I]n the case of a defendant who has been sentenced to a term of imprisonment
       based on a sentencing range that has subsequently been lowered by the
       Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of the
       defendant or the Director of the Bureau of Prisons, or on its own motion, the court
       may reduce the term of imprisonment, after considering the factors set forth in
       section 3553(a) to the extent that they are applicable, if such a reduction is
       consistent with applicable policy statements issued by the Sentencing
       Commission.

18 U.S.C. § 3582(c)(2); see also United States v. Brooks, 891 F.3d 432, 435–36 (2d Cir. 2018);

United States v. Savoy, 567 F.3d 71, 72 (2d Cir. 2009) (per curiam).

       The Supreme Court has explained that proceedings on a § 3582(c)(2) motion follow a

“two-step approach.” Dillon v. United States, 560 U.S. 817, 827 (2010); see United States v.

Mock, 612 F.3d 133, 136–37 (2d Cir. 2010) (per curiam). First, the Court “follow[s] the

Commission’s instructions in § 1B1.10 [of the Guidelines] to determine the prisoner’s eligibility

for a sentence modification and the extent of the reduction authorized.” Dillon, 560 U.S. at 827.

Second, the Court must “consider any applicable § 3553(a) factors and determine whether, in its

discretion, the reduction authorized by reference to the policies relevant at step one is warranted

in whole or in part under the particular circumstances of the case.” Id. The Sentencing

Guidelines also instruct the Court to “consider the nature and seriousness of the danger to any

person or the community that may be posed by a reduction in the defendant’s term of

imprisonment” and to “consider post-sentencing conduct of the defendant that occurred after

imposition of the term of imprisonment.” § 1B1.10 cmt. n.1(B)(ii)–(iii).

       At the threshold, the Government makes a substantial argument that Del Rosario’s

§ 3582(c)(2) motion is successive and ought to be denied on procedural grounds. While the


                                                 3
         Case 1:12-cr-00081-PAE Document 115 Filed 08/04/20 Page 4 of 5




Second Circuit has not squarely addressed this issue with regard to § 3582(c) motions, other

Circuits have held explicitly that “prisoners have only one bite at the apple per retroactive

amendment to the sentencing guidelines.” United States v. Beard, 745 F.3d 288, 292 (7th Cir.

2014); United States v. Redd, 630 F.3d 649, 651 (7th Cir. 2011); United States v. Goodwyn,

596 F.3d 233, 236 (4th Cir. 2010).1 At least one court in this District, however, has interpreted

existing Second Circuit precedent to imply that successive § 3582(c)(2) motions may be

permitted. See United States v. Ortiz, No. 11 Cr. 875 (DLC), 2020 WL 747201, at *1 (S.D.N.Y.

Feb. 14, 2020) (“The Second Circuit has yet to decide whether successive petitions are available

under § 3582(c)(2), but it has implied that such petitions are permitted.” (citing Simon v. United

States, 359 F.3d 139, 144 (2d Cir. 2004))); United States v. Kee, No. 98 Cr. 778 (DLC),

2015 WL 6207536, at *2 (S.D.N.Y. Oct. 13, 2015) (same). The Court here need not rule on this

basis, however. That is because, even assuming arguendo that Del Rosario’s successive

§ 3582(c)(2) motion is procedurally permissible, the Court would deny the motion on the merits.

       Critical here, Del Rosario asks this Court effectively to overturn the assessment that

Judge Forrest thoughtfully reached in ruling on his first § 3582(c)(2) motion. Judge Forrest

carefully considered this identical question on the merits. She had considerable familiarity with



1
  While “every . . . circuit that has considered the issue” has held that a district court has
jurisdiction to consider a second § 3582(c)(2) motion based on the same Guidelines amendment,
United States v. Calton, 900 F.3d 706, 710 (5th Cir. 2018), this does not preclude the possibility
that there may be non-jurisdictional procedural grounds on which such a motion should be
denied. See, e.g., United States v. May, 855 F.3d 271, 274 (4th Cir. 2017) (“Although we have
previously prohibited 18 U.S.C. § 3582(c)(2)-based motions for reconsideration, we understand
this prohibition to be non-jurisdictional[.]” (internal citation omitted)); United States v. Beard,
745 F.3d 288, 291 (7th Cir. 2014) (holding that “§ 3582(c)(2)’s limitation on when a sentence
modification is permitted [does not] strip[] the district court of subject-matter jurisdiction to
consider an impermissible successive motion,” because “[a]t most, the statute creates a rule
under which successive motions are prohibited and should be denied as outside the scope of the
statute”).

                                                 4
         Case 1:12-cr-00081-PAE Document 115 Filed 08/04/20 Page 5 of 5




the case, having presided over Del Rosario’s jury trial and his original sentencing. Del Rosario

has not presented any new facts or arguments in support of his second motion. The sole change

is that his case is now assigned to a different judge in light of Judge Forrest’s retirement.

       Under these circumstances, the Court does not find a convincing basis to reconsider

Judge Forrest’s assessment of the just and reasonable sentence in this case, which was based on

her balancing of the § 3553(a) factors, including the Guideline range as modified by the

Amendment. Judge Forrest was in a far better position than this Court to assess the relevant

factors, having presided over Del Rosario’s trial and original sentencing. Cf. Farrow v. United

States, 580 F.2d 1339, 1350 (9th Cir. 1978) (holding that § 2255 petition was properly heard by

the sentencing judge because “having presided over the trial, observed the defendant over a time

in the courtroom and perhaps under oath on the witness stand, and acquired full knowledge of

the circumstances of the crime from sworn testimony, the trial judge is in a unique position to

exercise that discretion generally involved in sentencing”). And as a matter of comity and sound

judicial administration, a successive § 3582(c) petition is to be discouraged where the pertinent

facts are unchanged from the prior petition and the only changed circumstance is the assignment

of the case to a new judge.

       Accordingly, the Court denies Del Rosario’s motion for a reduction of sentence pursuant

to 18 U.S.C. § 3582(c)(2). The Clerk of Court is respectfully directed to terminate the motion

pending at docket 107 and to mail a copy of this order to Del Rosario.

       SO ORDERED.

                                                              PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: August 4, 2020
       New York, New York


                                                  5
